 1                                                        THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     MICHAEL MOI, an individual,
 9                                                     No. 2:17-cv-00853-RSL
                            Plaintiff,
10                                                     ORDER GRANTING CHIHULY
            v.                                         DEFENDANTS’ RULE 41(a)(2) REQUEST
11                                                     FOR ENTRY OF ORDER OF
     CHIHULY STUDIO, INC., a Washington                VOLUNTARY DISMISSAL OF
12   corporation; DALE CHIHULY,                        COUNTERCLAIMS
     individually and as a married person;
13   LESLIE CHIHULY, individually and as a
     married person,
14
                            Defendants.
15
     CHIHULY, INC., a Washington
16   corporation; and DALE CHIHULY,
     individually,
17
                            Counterclaim-
18                          Plaintiffs,
19          v.
20   MICHAEL MOI, an individual,
21                          Counterclaim-
                            Defendant
22

23
            The Court, having considered Chihuly Defendants’ Rule 41(a)(2) Request for Entry of
24
     Order of Voluntary Dismissal of Counterclaims, the materials filed in support and in opposition
25
     thereto, and being duly advised in the premises, it is hereby
26

     ORDER – 1
 1          ORDERED that the Request is hereby GRANTED and the Chihuly parties’
 2   counterclaims are hereby DISMISSED WITHOUT PREJUDICE.
 3
            Dated this 7th day of October, 2019.
 4

 5

 6                                             A
                                               Robert S. Lasnik
 7                                             United States District Court Judge

 8

 9   Presented by:

10   s/ Harry H. Schneider
     Harry H. Schneider, WSBA No. 9404
11   HSchneider@perkinscoie.com
     William C. Rava, WSBA No. 29948
12   WRava@perkinscoie.com
     Ian D. Rogers, WSBA No. 46584
13   IRogers@perkinscoie.com
     Perkins Coie LLP
14   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
15   Telephone: 206.359.8000
     Facsimile: 206.359.9000
16
     Attorneys for Defendants Chihuly, Inc., Dale
17   Chihuly and Leslie Chihuly and Counterclaim-
     Plaintiffs Chihuly, Inc. and Dale Chihuly
18

19

20

21

22

23

24

25

26

                                                                          Perkins Coie LLP
     ORDER – 2                                                       1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
                                                                          Fax: 206.359.9000
